UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6771


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN TAYLOR TYER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:10-cr-00238-F-3; 5:13-cv-00449-F)


Submitted:   October 18, 2016              Decided:   October 21, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Taylor Tyer, Appellant Pro Se.    Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Taylor Tyer seeks to appeal the district court’s order

denying relief on his motion to reconsider, under Fed. R. Civ.

P. 60(b), the court’s earlier order dismissing his 28 U.S.C. §

2255    (2012)    motion.          The   order    is    not    appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.     §      2253(c)(1)(B)       (2012).            A      certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner        satisfies      this       standard       by     demonstrating         that

reasonable       jurists      would       find    that    the       district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller–El v.

Cockrell, 537 U.S. 322, 336–38 (2003).                    When the district court

denies     relief        on   procedural         grounds,       the     prisoner      must

demonstrate       both    that     the    dispositive         procedural    ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484–85.

       We have independently reviewed the record and conclude that

Tyer has not made the requisite showing.                         The district court

lacked    jurisdiction        to   deny    Tyer’s      Rule    60(b)    motion   on    the

merits because the claims he raised challenged the validity of

his convictions, and thus the motion should have been construed

                                            2
as a successive § 2255 motion.            See Gonzalez v. Crosby, 545 U.S.
524, 531–32 (2005) (explaining how to differentiate a true Rule

60(b) motion from an unauthorized second or successive habeas

corpus petition); United States v. Winestock, 340 F.3d 200, 207

(4th    Cir.     2003)     (same).        In   the     absence       of    prefiling

authorization      from       this   court,    the   district        court    lacked

jurisdiction to hear a successive § 2255 motion.                     See 28 U.S.C.

§ 2244(b)(3) (2012).

       Accordingly,      we   deny   a   certificate    of    appealability        and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal     contentions     are   adequately     presented       in   the

materials      before    this   court    and   argument      would   not     aid   the

decisional process.

                                                                           DISMISSED




                                          3